Name: Commission Regulation (EEC) No 1019/79 of 23 May 1979 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 79 Official Journal of the European Communities No L 127/ 13 COMMISSION REGULATION (EEC) No 1019/79 of 23 May 1979 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( } ), as last amended by the Act of Accession , and in particular the first sub ­ paragraph of Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1726/70 (2 ), as last amended by Regulation (EEC) No 1075/78 (3), provides in the first subparagraph of Article 2b (3) that cultivation contracts must be concluded before 1 May of the year in which they take effect ; Whereas, in view of the difficulties encountered by certain Member States in the initial implementation of the cultivation contract system, it has proved impos ­ sible to comply with the deadline laid down for concluding the said contracts in certain Member States ; whereas the deadlines for concluding and regis ­ tering cultivation contracts taking effect in 1979 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of- the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : A rticle 1 Regulation (EEC) No 1726/70 is hereby amended as follows : 1 . The following subparagraph is hereby added to the end of Article 2b (3) : 'By way of derogation from the first subparagraph, cultivation contracts which take effect in 1979 may be concluded until 30 June 1979 .' 2 . The text of the first indent of Article 2b (6) (a) is hereby replaced by the following text : 4  register such contracts and declarations with one of the agencies referred to in paragraph 7 before 1 July of the year in which they take effect, or, for contracts which take effect in 1979 , before 1 August 1979.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 94, 28 . 4 . 1970 , p. 1 . (2) OJ No L 191 , 27 . 8 . 1970, p. 1 . (3 ) OJ No L 136, 24 . 5 . 1978 , p. 5 .